Citation Nr: 1731573	
Decision Date: 08/07/17    Archive Date: 08/16/17

DOCKET NO.  11-33 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus with diabetic neuropathy, originally claimed as neurologic condition. 

2.  Entitlement to service connection for coronary artery disease, originally claimed as cardiac condition. 

3.  Entitlement to service connection for chronic fatigue, to include as due to undiagnosed illness. 

4.  Entitlement to service connection for sleep disorder, to include as due to undiagnosed illness.

5. Entitlement to service connection for neurologic condition, other than diabetes mellitus with diabetic neuropathy, to include as due to undiagnosed illness.

6.  Entitlement to service connection for cardiac condition, other than coronary artery disease, to include as due to undiagnosed illness.

7.  Entitlement to service connection for bilateral hearing loss. 

8.  Entitlement to service connection for skin condition, to include as due to undiagnosed illness.

9.  Entitlement to service connection for joint pain, to include as due to undiagnosed illness.

10.  Entitlement to service connection for headaches, to include as due to undiagnosed illness.

11.  Entitlement to a total disability rating due to individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Counsel 






INTRODUCTION

The Veteran served on active duty in the United States Army from April 1966 to January 1968 and from September 1990 to August 1991, and with additional service in the Army Reserves. 

These matters come before the Board of Veterans' Appeals (Board) from a March 2010 rating decision by the Department of Veterans Affairs, Regional Office, located in Cleveland, Ohio (RO), which denied the benefits sought on appeal. 

In April 2017, the Veteran testified before the undersigned during a videoconference hearing.  A copy of the hearing transcript has been associated with the claims folder. 

The Board notes that the record reflects that the Veteran's complaints of neurologic and cardiac conditions have been associated with various etiologies, to include as due to his diabetes mellitus with diabetic neuropathy and coronary artery disease.  The Board has broadly interpreted the Veteran's claims for neurologic and cardiac conditions to include diabetes mellitus with diabetic neuropathy and coronary artery disease, respectively.  These issues have been included on the current appeal as reflected on the first page. See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (stating that, when determining the scope of a claim the Board must consider "the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim".)  As the record also reflects that the Veteran has other neurologic and cardiac conditions, these issues have been recharacterized on the first page. 

The issue of entitlement to service connection for Parkinson's disease has been raised by the Veteran during his April 2017 Board hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The issues of entitlement to service connection for neurologic condition other than diabetic neuropathy, cardiac condition other than coronary artery disease, bilateral hearing loss, multiple joint pains, skin condition, chronic fatigue, sleep impairment, and headaches and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran had service in the Republic of Vietnam from September 1966 to October 1967, and his exposure to Agent Orange is presumed. 

2.  The Veteran has current diagnoses of diabetes mellitus with diabetic neuropathy and coronary artery disease.   


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for diabetes mellitus with diabetic neuropathy have been met.  38 U.S.C.A. §§ 1110, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

2.  The criteria for entitlement to service connection for coronary artery disease have been met. 38 U.S.C.A. §§ 1110, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The grants of service connection for diabetes mellitus and coronary artery disease, constitutes a complete grant of the benefits sought on appeal with respect to the issues.  As such, any defect with regard to VA's duty to notify and assist the Veteran with the development of his claims with respect to these grants of service connection is harmless error, and no further discussion of VA's duty to notify and assist is necessary.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

As noted above, the Board has broadly considered the Veteran's claims for entitlement to service connection for neurologic and cardiac conditions to include diabetes mellitus with diabetic neuropathy and coronary artery disease, respectively. 

Veterans exposed to Agent Orange or other listed herbicides in service are presumed service-connected for certain conditions, including diabetes mellitus and ischemic heart disease, even if there is no record of such disease during service.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307 (a)(6), 3.309(e) (2016).  For VA purposes, ischemic heart disease associated with herbicide exposure includes myocardial infarction, atherosclerotic cardiovascular disease, coronary artery disease and coronary bypass surgery.  38 C.F.R. § 3.309 (e).  Presumed exposure to an herbicide applies for a veteran who had active military, naval, or air service for at least 90 days, during the period beginning on January 9, 1962 and ending on May 7, 1975, in the Republic of Vietnam or other locations if the conditions of service involved duty or visitation in Vietnam.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e), 3.313.

The Veteran's service personnel records reflect his service in the Republic of Vietnam from September 1966 to October 1967.  His DD FORM 214 shows his awards and decorations include a Vietnam Campaign Medal.  The Board finds that service in Vietnam during the relevant period is established.  Therefore, the Veteran is presumed to have been exposed to herbicide agents, such as Agent Orange, as there is no affirmative evidence to the contrary.

In addition, private and VA medical records reflect that the Veteran has current diagnosis of diabetes mellitus since 2003 and he has current diagnosis of coronary artery disease since 2008.  There is also evidence of acute myocardial infarction and cardiomyopathy shown on private clinical testing.  Additionally, a September 2010 VA examination report shows diagnosis of diabetes mellitus with diabetic neuropathy.  Coronary artery disease is specifically listed as a type of ischemic heart disease.  See 38 C.F.R. § 3.309 (e).

The evidence establishes diagnoses of diabetes mellitus and an ischemic heart disease and the Veteran is presumed to have been exposed to an herbicide agent during service in Vietnam during the requisite time period.  Accordingly, the Veteran is entitled to service connection for diabetes mellitus with diabetic neuropathy and coronary artery disease on a presumptive basis as due to herbicide exposure.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307 (a)(6); 3.309(e).


ORDER

Entitlement to service connection for diabetes mellitus with diabetic neuropathy is granted. 

Entitlement to service connection for coronary artery disease is granted. 


REMAND

The Veteran seeks entitlement to service connection for neurologic condition other than diabetic neuropathy, cardiac condition other than coronary artery disease, headaches, chronic fatigue, sleep impairment, skin condition, multiple joint pains, and bilateral hearing loss, as well as entitlement to a TDIU.  Based on a review of the claims folder, the Board finds that additional development is needed prior to adjudication of the claims. 

Initially, the Board notes that the Veteran was afforded with VA audiology and Gulf War examinations in September 2010 in conjunction with his claims.  The Board finds that these examination reports do not contain sufficient medical opinions to address the Veteran's claims, and new medical opinions are needed. 

With respect to the Veteran's bilateral hearing loss claim, the service treatment records show that the Veteran was first assessed with bilateral hearing loss disability as defined by 38 C.F.R. § 3.385 (2016) in 1983, well after his separation from his first period of service in 1968, but prior to his entrance into his second period of service in 1990.  The Veteran's January 1990 examination report confirmed he had bilateral hearing loss disability.  His service treatment records also show he was placed on a hearing loss profile (T-3) and his assignment to Operation Desert Storm would routinely expose him to hazardous noise.  A July 1991 ENT consult report prior to his separation from service shows that the Veteran was noted to have hearing impairment that was worse on the right than left with changes since the January 1990 audiometric testing.  It was further noted that although the testing showed some improvement, the Veteran felt his hearing impairment was worse.  It was marked that the Veteran's medical condition is thought to exist prior to service and was aggravated by active duty.  

The September 2010 VA audiology examination report contains contradictory medical conclusions on the etiology of the Veteran's hearing impairment.  A new VA medical opinion is needed to clearly address whether the Veteran's pre-existing bilateral hearing loss disability was aggravated by his second period of service. 

With respect to the Veteran's claims for neurologic condition other than diabetic neuropathy, cardiac condition other than coronary artery disease, headaches, chronic fatigue, sleep impairment, and multiple joint pain, he contends that these conditions are subject to the presumptive provisions of 38 C.F.R. § 3.317 (a)(1) as they apply to Persian Gulf veterans with an undiagnosed illness or unexplained chronic multisymptom illness.  The Veteran's service personnel records show that he had service in Southwest Asia, to include Saudi Arabia, from November 1990 to July 1991, and he is considered a Persian Gulf veteran.  See 38 U.S.C.A. § 101 (33) (West 2014); 38 C.F.R. § 3.317 (2016).  

The Veteran has questioned the adequacy of the September 2010 VA examination report.  He feels that he was unable to fully communicate his claimed disorders to the VA examiner because of language barriers.  See March 2011 and December 2014 VA Form-9s, statement in support of substantive appeal; see also April 2017 Board hearing transcript.  In addition, the Board notes that VA examiner did not provide medical opinions on whether the Veteran's current disorders were otherwise related to his period of service, to include his in-service complaints or as secondary to his now service-connected diabetes mellitus and coronary artery disease.  The Veteran should be afforded with new VA examinations to determine whether his claimed conditions are attributable to an undiagnosed illness or unexplained chronic multisymptom illness, or otherwise related to his period of service, to include in-service complaints, or as secondary to his service-connected diabetes mellitus and coronary artery disease.    

The Veteran also seeks entitlement to service connection for skin disorder.  Although the September 2010 VA examination report shows no finding of skin disorder, the Veteran testified during the April 2017 Board hearing that he continues to experience intermittent episodes of skin rash that lasts up to week at a time.  The Veteran's service treatment records from his second period of service show that he was treated for tinea cruris and he reported a history of a skin rash over his inguinal area following his receipt of anthrax shot.  The September 2010 VA examiner failed to discuss these in-service complaints.  A new VA examination is needed to determine the nature and etiology of the Veteran's claimed skin disorder.  

The claim for entitlement to a TDIU is inextricably intertwined with the remanded claims relating to service connection and now service connection for diabetes mellitus with diabetic neuropathy and coronary artery disease is in effect. Therefore, the TDIU claim will also be remanded.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and send him a notice letter which provides an explanation as to the elements necessary to substantiate a claim under the theory of secondary service connection as per 38 C.F.R. § 3.310 (2016) and Allen v. Brown, 8 Vet. App. 374 (1995).

2. Seek the Veteran's assistance in identifying and obtaining any outstanding records of pertinent treatment. 

3. Update the claims folder with the Veteran's VA treatment records from VA medical facilities.

4.  Refer the Veteran's claims file to an appropriate examiner to provide a supplemental VA medical opinion on whether the Veteran's pre-existing bilateral hearing loss was aggravated beyond the natural progression of the disease by his second period of service.   The entire claims file must be made available to and reviewed by the examiner.

If the reviewer determines that another examination is necessary to arrive at any requested opinion, an examination should be scheduled.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished. The examiner is requested to review all pertinent records associated with the claims file.

After the claims file is reviewed, the examiner should offer an opinion addressing whether it is at least as likely as not (i.e., 50 percent probability or greater) that the Veteran's hearing loss was aggravated (a permanent increase in severity beyond natural progress of the disease) by his second period of service.

The examiner should specifically address the Veteran's service treatment records, including the July 1991 ENT consult report and the findings in the September 2010 VA audiology examination report.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed. 

5. Schedule the Veteran for VA examination(s) to determine the nature and etiology of his claimed neurologic condition other than diabetic neuropathy, cardiac condition other than coronary artery disease, headaches, chronic fatigue, sleep impairment, and multiple joint pains.  Any and all studies, tests and evaluations deemed necessary by the examiner should be performed.  If necessary, a Gulf War examination should be performed.  

After reviewing the claims file, the examiner should provide a medical opinion on the following questions:

(a) Does the Veteran have diagnosable disorder(s) manifested by neurologic condition other than diabetic neuropathy, cardiac condition other than coronary artery disease, headaches, chronic fatigue, sleep impairment, and multiple joint pain?

(b) For each diagnosable disorder identified, is it at least as likely as not (50 percent or greater probability) that the diagnosed disorder had its onset in or is in any way related to his military service, to include in-service complaints? 

(c) For each diagnosable disorder identified, is it at least as likely as not (50 percent or greater probability) that the diagnosed disorder is proximately caused or aggravated by his service-connected diabetes mellitus or coronary artery disease?  

(d) If the Veteran does not have a diagnosable disorder manifested by neurologic condition other than diabetic neuropathy, cardiac condition other than coronary artery disease, headaches, chronic fatigue, sleep impairment, and/or multiple joint pain, please detail the symptoms the Veteran complains of and specifically note if there are objective indications of chronic disability (to include due to undiagnosed illness or unexplained multisymptom illness).  If the examiner indicates that the Veteran's symptoms are the result of another medical condition, the examiner should fully explain the reasons for that conclusion. 

Objective indications of chronic disability include both signs, in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  Any opinion provided must include an explanation of the reasons for the opinion.

6. Provide the Veteran a VA examination to determine the etiology of any current skin disorders.  Any studies, tests, and evaluations deemed necessary by the examiner must be performed.  The claims file must be reviewed by the examiner, and it should be confirmed that such records were available for review.  An explanation for all opinions expressed must be provided.

Based on a review of the claims folder, the VA examiner should address the following: 

(a) Identify all current skin disorders; 

(b) For each diagnosed disorder, the examiner must state whether it is at least as likely as not (a 50 percent or greater probability) that the skin disorder manifested in or is otherwise related to the Veteran's military service, including in-service complaints and exposure to environmental hazards and anthrax shot.

(c) If the Veteran has any skin symptomatology that is not attributable to a known clinical diagnosis, the examiner must indicate whether the Veteran has objective indications of a chronic disability resulting from an undiagnosed illness or medically unexplained chronic multisymptom illness.  If so, the examiner must also comment on the severity of the symptomatology and report all signs and symptoms necessary for evaluating the illness under the rating criteria.

Any opinion provided must include an explanation of the reasons for the opinion.

7. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims must be readjudicated based on the entirety of the evidence.  If any of the claims remains denied, the Veteran and his representatives must be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


